Citation Nr: 0019866	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-13 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dizziness; joint 
pain of the leg, knees and hips; chest pain; fatigue; head 
pain; heart palpitations; diarrhea; erythrocytosis; and left 
ear pain, all due to an undiagnosed illness.  

2.  Entitlement to service connection for spondylolysis.  

3.  Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to September 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


REMAND

The record indicates that this case was received at the Board 
in June 2000.  In a statement dated June 29, 2000, and 
received at the Board in July 2000, the veteran's 
representative stated that the veteran was requesting a 
personal hearing before the local Hearing Office at the RO.  
It was requested that the Board make the necessary 
arrangements. Attached to that letter was a VA Form 9 in 
which the veteran had indicated that he wished a local 
hearing.  The statement was dated June 26, 2000, and signed 
by the veteran.   

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person. 
38 C.F.R. § 20.700 (1999).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (1999) as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, remedial action is necessary with 
respect to this matter.

To ensure full compliance with due process requirements, the 
case is remanded for the following:


1.  The RO should schedule the veteran 
for a hearing before a local hearing 
officer. The RO should notify the veteran 
of the scheduled hearing, and place a 
copy of that notice in the veteran's 
claims folder.

2.  After undertaking any additional indicated development, 
the RO should readjudicate the veteran's claims.   If the 
benefits sought remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case, and afforded a reasonable period of 
time to respond.  Thereafter, if in order, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




